DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000003890,  filed on 03/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 

 “heating device” in claim 1, claim 3, claim 7 and claim 9.

The above claim limitation is  interpreted under 112(f) because the limitation meets the following three-prong test:
(A) the claim limitation uses a generic placeholder, 
(B) the generic placeholder is coupled with functional language, 
(C) the generic placeholder is not modified by sufficient structure for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US 20170325626 A1).

Rubin teaches:

Regarding Claim 1, An apparatus for making a beverage, comprising: 

an infusion chamber (1) suitable for receiving a capsule containing a food substance for making a beverage; an insertion opening (11) for inserting the capsule (10) into the apparatus (1);

    PNG
    media_image1.png
    232
    374
    media_image1.png
    Greyscale

a transfer channel (See annotated Fig.2 below where examiner label originally not label the element) for the capsule (10), which connects the insertion opening (11) to the infusion chamber (1);

    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


an image acquisition device (50) intended, in use, to acquire at least one image of a portion of the capsule (10), the image acquisition device (50) including an optical sensor (51) facing towards an image capture zone (See annotated Fig. 2 above where examiner label originally not label the element) in which, in use, said capsule (10) is located or passes, the image capture zone (See annotated Fig. 2 below where examiner label originally not label the element) being a stretch of the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element);

    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale

a viewing window (52), made of transparent material (52) (Line 1, para [0010]), which is interposed between the optical sensor (51) and the image capture zone (See annotated Fig.2 above where examiner label originally not label), the viewing window (52) having a first face (the viewing window (52) have two faces where the first (54) is facing toward sensor and the second face (53) is facing the image capture zone) facing towards the optical sensor (51) and a second face (It is facing toward the image capture zone (See Fig. 2 below)) facing towards the image capture zone (See annotated Fig.2 below where examiner label originally not label the element); 

    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


a heating device (93); wherein the heating device (93), is positioned in a first region (See annotated Fig.2 below where examiner label originally not label the element) of the apparatus (1) and the viewing window (52) is positioned in a second region (See annotated Fig.2 below where examiner label originally not label the element) of the apparatus (1), the first region (See annotated Fig.2 below where examiner label originally not label the element) and the second region (See annotated Fig.2 below where examiner label originally not label the element) being at a height that is lower than the second region (examiner determines “second region” is starting from the image capture zone (See Fig.2), and viewing window (52). It is identified in Fig. 2 below where examiner label originally not label the element);

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale

wherein the first region (See annotated Fig.2 below where examiner label originally not label the element) and the second region (See annotated Fig.2 below where examiner label originally not label the element) are in communication with each other, thereby allowing an airflow (examiner interprets “air flow” as heated air from the first (lower) region rises to the second (upper) region due to a “stack effect”) from the first region (examiner determines “the first region” as begins from the area under the box-shaped casing (5) through the infusion chamber as label in Fig.2 below. The first and second regions are divided by the purple line in Fig.2 below where examiner label originally not label the element) to the second region (examiner determines “second region” is starting from the image capture zone (See Fig.2), and viewing window (52). It is identified in Fig. 2 where examiner label originally not label the element); 

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale

the apparatus (1) being configured in such a way that, in use, the heating device (93), heats air in the first region (See annotated Fig.2 above where examiner label originally not label the element) and the heated air flows (According to (Line 1-3, para [0068]), “water vapors also gets into the region above the brewing position and into the environment of the image recognition position.”, that is because heater is located under the box-shaped casing (5). The box-shaped casing (5) has a bottom wall. The second (upper) region is above the heater (93). Therefore, heated air from the first (lower) region rises to the second (upper) region through an “air passage”. The air passage occurs at unsealed openings or at a joint. In other words, the “air passage” occurs at the intersection or joint at which air leaks through and creates it flow path as defined by the “stacking effect”. All that is not clear nor visible in Fig.2) into the second region (examiner determines “second region” is starting from the image capture zone (See Fig.2 below), and viewing window (52). It is identified in Fig. 2 below where examiner label originally not label the element), where the heated air

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale

can make contact (examiner interprets “make contact” as when heated air reaches to the second region, it diffuses through the second region. The second region includes a transfer channel (See Fig.2 above), image capture zone (See Fig.2 above), and viewing window (52). Therefore, the heated air exposes to the viewing window (52), and image capture zone (See Fig. 2) above where examiner label originally not label the element. The exposure to the surfaces could define as “make contact”.) with the first face (See annotated Fig.2 below where examiner label originally not label the element) and/or the second face (See annotated Fig.2 below where examiner label originally not label the element) of the viewing window (52) and heat the viewing window (52).  

    PNG
    media_image5.png
    262
    559
    media_image5.png
    Greyscale


Regarding Claim 2, The apparatus for making a beverage according to claim 1, wherein, in use, a natural ventilation (The natural ventilation occurs while heated air from the first region rises to the second region. It happens due to pressure difference in the air. The outside air coming in to the first region meets with the remaining heated air in the first region. The two-air combine and rise to another region is defined a “natural ventilation”) that occurs due to a stack effect (Temperature difference in heated air and outside air combine cause the air to rise in the first region. An ambient (drier) air entering the first region and the heated (moist) air from the infusion chamber rise together to the second region) makes the heated air flow from the first region (See annotated Fig.2 below where examiner label originally not label the element) to the second region (See annotated Fig. 2 below where examiner label originally not label the element).  

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale
  
    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Regarding Claim 3, The apparatus for making a beverage according to claim 1, wherein the heating device (93) is or comprises a heater (93) for heating water for making the beverage. 

Regarding Claim 4, The apparatus for making a beverage according to claim 3, wherein the heater (93), comprises an outer shell (2) which is at least partly in the first region (See annotated Fig.2 below where examiner label originally not label the element) and which heats up during use of the heater (93), so that the heating device (93), heats air in the first region(See annotated Fig.2 below where examiner label originally not label the element) by means of heat exchange between the outer shell (2) and the air. 


    PNG
    media_image6.png
    192
    368
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
   
    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Regarding Claim 5, The apparatus for making a beverage according to claim 1, wherein the image acquisition device (50) is positioned in a lateral seat (See annotated Fig. 2 below where examiner label originally not label the element) relative to the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element) and wherein the viewing window (52) is at a distance from the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element), 

    PNG
    media_image7.png
    206
    413
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale


the viewing window (52) being in a back position in the lateral seat (See annotated Fig. 2 above where examiner label originally not label the element), the second region (See annotated Fig. 2 above where examiner label originally not label the element) being between the viewing window (52) and the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element), so that, in use, the heated air can make contact with the second face (See annotated Fig. 2 above where examiner label originally not label the element) of the viewing window (52).  

    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale
  
    PNG
    media_image7.png
    206
    413
    media_image7.png
    Greyscale


Regarding Claim 6, The apparatus for making a beverage according to claim 1 , wherein the second region (See annotated Fig. 2 below where examiner label originally not label the element) is in communication with the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element) or wherein the second region (See annotated Fig. 2 below where examiner label originally not label the element) is part of the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element), so that, in use, the heated air can make contact with the second face (See annotated Fig. 2 below where examiner label originally not label the element) of the viewing window (53) and can go into the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element) until it comes out through the insertion opening (11).  


    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
  
    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Regarding Claim 7, The apparatus for making a beverage according to claim 1 , wherein the image acquisition device (50) comprises a box-shaped casing (5) which encloses an inner chamber (the box-shaped casing (5) locates inside the outer shell (2) in which the optical sensor (51) is housed, the viewing window (52) being a part of the box-shaped casing (5), wherein the heating device (93) is positioned below the box-shaped casing (5) .


    PNG
    media_image6.png
    192
    368
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    307
    548
    media_image8.png
    Greyscale


Regarding Claim 8,  The apparatus for making a beverage according to claim 7, wherein an air passage channel (See annotated Fig.2 below where examiner label originally not label the element) is between a bottom wall (See annotated Fig. 2 below where examiner label originally not label the element) of the box-shaped casing (5) (See annotated Fig. 2 below where examiner label originally not label the element) and the heating device (93), 

    PNG
    media_image9.png
    228
    574
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    188
    202
    media_image10.png
    Greyscale


the air passage channel (See annotated Fig. 2 above where examiner label originally not label the element) putting the first region (See annotated Fig.2 below where examiner label originally not label the element.) in communication with the second region (See annotated Fig. 2 below where examiner label originally not label the element), the flow of heated air from the first region (See annotated Fig. 2 below where examiner label originally not label the element) to the second region (See annotated Fig. 2 below where examiner label originally not label the element) being in the air passage channel (See annotated Fig. 2 below where examiner label originally not label the element). 

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
  

    PNG
    media_image10.png
    188
    202
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    312
    659
    media_image11.png
    Greyscale


Regarding Claim 9, The apparatus for making a beverage according to claim 8, wherein the heating device (93), is or comprises a heater (93), for heating water for making the beverage, the heater (93), comprising an outer shell (2) which is at least partly in the first region (See annotated Fig.2 below where examiner label originally not label the element) and which heats up during use of the heater (93), so that the heating device (93), heats air in the first region (See annotated Fig.2 below where examiner label originally not label the element) by means of heat exchange between the outer shell (2) and the air (examiner interprets “heat exchange between the outer shell and the air”  as such : the heating device has a circuit/element and a body.  The body of heating element is defined a shell body. The heating element exchanges heat due to heat transfer conduction and convection process throughout the shell body. Therefore, the shell body is exposed to the air within the apparatus and the surroundings); wherein the air passage channel (examiner interprets “air passage channel” as an air leakage channel. The air passage channel occurs at intersection or at a joint where heated air leaks through. Because the heated air is buoyant and can flow through unsealed openings or intersections. 


    PNG
    media_image6.png
    192
    368
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
   
    PNG
    media_image10.png
    188
    202
    media_image10.png
    Greyscale


An outer shell (2) is a body of the apparatus. Inside apparatus, heated air could flow through unsealed regions most likely an upward.) is formed between the outer shell (2) of the heater (93), and the bottom wall (examiner interprets “bottom wall” as the bottom of the box-shaped casing (5) at the second region. According to (Line 1-3, para [0068]), the water vapor from the  first region gets into the region above the brewing position and into the environment of the capsule recognition position. The flow path of heated air is defined as “air passage channel”.  Therefore,  the air from the first (lower) region rises to the second (upper) region. Air flow path occurs due to a “stack effect”. Heated air leaks through the intersections or unsealed openings.) of the box-shaped casing (5).  

    PNG
    media_image6.png
    192
    368
    media_image6.png
    Greyscale
    
    PNG
    media_image12.png
    297
    628
    media_image12.png
    Greyscale


  
    PNG
    media_image9.png
    228
    574
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    188
    202
    media_image10.png
    Greyscale


Regarding Claim 11, The apparatus for making a beverage according to claim 4, wherein, in use, a natural ventilation (The natural ventilation occurs while heated air from the first region rises to the second region. It happens due to pressure difference in the air. The outside air coming in to the first region meets with the remaining heated air in the first region. The two-air combined rise to another region is defined a “natural ventilation”) that occurs due to a stack effect (examiner interprets “stack effect” as the air from the first region rises from lower (first) region to the upper (second) region. Heated air rises and creates it flow path through the intersection or at a joint. The air leaks from the one region to another region which defines as “stack effect”.) makes the heated air flow from the first region (See annotated Fig.2 below where examiner label originally not label the element) to the second region (See annotated Fig. 2 below where examiner label originally not label the element) being between the viewing window (52) and the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element).  


    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Regarding Claim 12, The apparatus for making a beverage according to claim 7, wherein, in use, a natural ventilation (The natural ventilation occurs while heated air from the first region rises to the second region. It happens due to pressure difference in the air. The outside air coming in to the first region meets with the remaining heated air in the first region. The two-air combined rise to another region is defined as “natural ventilation”) that occurs due to a stack effect (examiner interprets “stack effect” as the air from the first region rises from lower (first) region to an upper (second) region. Heated air rises and creates it flow path through the intersection or at a joint. The air leaks from one region to another region which defines as  a “stack effect”) makes the heated air flow from the first region ( See annotated Fig.2 below where examiner label originally not label the element) to the second region (See annotated Fig. 2 below where examiner label originally not label the element) being between the viewing window (52) and the transfer channel (See annotated Fig. 2 above where examiner label originally not label the element).  

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale


Regarding Claim 13, The apparatus for making a beverage according to claim 1, wherein the image acquisition device (50) is positioned in a lateral seat (examiner interprets “lateral seat” as the back of the second region in Fig. 2 below where examiner label originally not label the element) relative to the transfer channel (See annotated Fig. 2 below where examiner label originally not label) and wherein the viewing window (52) is at a distance from the transfer channel (See annotated Fig.2 below where examiner label originally not label the element), the viewing window (52) being in a back position in the lateral seat (examiner interprets “lateral seat” as the back of the second region in Fig. 2 below where examiner label originally not label the element), wherein the second region (See annotated Fig. 2 below where examiner label originally not label the element), 

    PNG
    media_image7.png
    206
    413
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
  
    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


the second region being in communication with the transfer channel (See annotated Fig.2 below where examiner label originally not label the element) or being part of the transfer channel (See annotated Fig.2 below where examiner label originally not label the element), so that, in use, the heated air can make contact with the second face (52) of the viewing window (52) and can go into the transfer channel (See annotated Fig.2 below where examiner label originally not label the element) until it comes out through the insertion opening (11). 

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Regarding Claim 14, The apparatus for making a beverage according to claim 13, wherein, in use, a natural ventilation (The natural ventilation occurs while heated air from the first region rises to the second region. It happens due to pressure difference in the air. The outside air coming in to the first region meets with the remaining heated air in the first region. The two-air combined rise to another region is defined a “natural ventilation”) that occurs due to a stack effect (examiner interprets “stack effect” as the air from the first region rises from first (lower) region to the second (upper) region. Heated air rises and creates it flow path through the intersection or at a joint. The air leaks from the one region to another region which defines as “stack effect”) makes the heated air flow from the first region ( See annotated Fig.2 below  where examiner label originally not label the element) to the second region (See annotated Fig. 2 below where examiner label originally not label the element) being between the viewing window (52) and the transfer channel (See annotated Fig. 2 below where examiner label originally not label the element).

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    268
    224
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20170325626 A1) in view of Guyon et al. (US 20200100618 A1) further in view of Allington et al.(US 7285300 B1). 
	
Rubin teaches the above invention and further:   

Regarding Claim 10, Rubin teaches the invention as discussed above and further teaches the apparatus for making a beverage according to claim 1.

    PNG
    media_image3.png
    115
    172
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    195
    127
    media_image2.png
    Greyscale


Rubin is silent on a collection chamber for used capsules, said collection chamber being below the infusion chamber and being in communication, though the infusion chamber, with transfer channel the apparatus comprising at least one partition wall which separates the collection chamber from the first region, the first region being in communication with the environment outside the apparatus by means of at least one opening or slit in an outer shell of the apparatus. 

Guyon teaches:

The apparatus (1) for making a beverage according to claim 1, comprising a collection chamber (60) for used capsules, said collection chamber (60) being below the infusion chamber (100) and being in communication, through the infusion chamber (15), with the transfer channel (15), the apparatus (1) comprising at least one partition wall (delimit (12), para [0070]) which separates the collection chamber (60) from the first region (11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rubin in view of Guyon as described by Allington Therefore, the modification for Rubin in view of Guyon would help improve the invention functionality. Instead of having to dispose the waste capsule at each time, it is more convenience to collect waste capsules in the collection chamber. After making several caps of coffee then disposing them at once would be more efficient way to use the coffee dispensing machine. 

Rubin in view of Guyon teaches:

Rubin in view of Guyon teaches the invention as discussed above, but is silent regarding a communication between the first region and being in communication with the environment outside the apparatus by means of at least one opening or slit in an outer shell of the apparatus.

Allington teaches:

The first region (See annotated Fig. 5 below where examiner label originally not label the element) being in communication with the environment outside the apparatus (20) by means of at least one opening or slit (90) in an outer shell (44) of the apparatus (20).

    PNG
    media_image13.png
    460
    534
    media_image13.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rubin in view of Guyon as described by Allington. Having exposure to outside air would prevent the overheating within the apparatus. Therefore, allowing air to flow into the first region through slit or opening would help prevent potential overheating issue and optimize efficiency. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINT W. ZAW whose telephone number is (571)272-6948. The examiner can normally be reached M-F: 7:30 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINT W ZAW/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761